

EXHIBIT 10.6
Phantom Unit Grant

AMERIGAS PROPANE, INC.
2010 LONG-TERM INCENTIVE PLAN
ON BEHALF OF AMERIGAS PARTNERS, L.P.
PHANTOM UNIT GRANT LETTER
This PHANTOM UNIT GRANT, dated January 16, 2014 (the “Date of Grant”), is
delivered by AmeriGas Propane, Inc. (the “Company”) to you (the “Participant”).
RECITALS
WHEREAS, the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on Behalf of
AmeriGas Partners, L.P. (the “Plan”) provides for the grant of Phantom Units
(“Phantom Units”) with respect to common units of AmeriGas Partners, L.P.
(“APLP”);
WHEREAS, the Plan has been adopted by the Board of Directors of the Company and
approved by the common unit holders of APLP (“Unitholders”);
WHEREAS, a Phantom Unit is a hypothetical unit that represents the value of one
common unit of APLP (“Common Unit”);
WHEREAS, the Compensation/Pension Committee of the Board of Directors of the
Company (the “Committee”) has decided to grant Phantom Units to the Participant
on the terms described below; and
WHEREAS, the “My Awards” tab for the Participant in the Morgan Stanley website
for Plan participants (the “Grant Summary”) sets forth the number of Phantom
Units granted to the Participant with respect to this grant.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1.Grant of Phantom Units. Subject to the terms and conditions set forth in this
Grant Letter and the Plan, the Company hereby grants to the Participant an award
of the number of Phantom Units specified in the Grant Summary. The Phantom Units
are contingently awarded and will be earned and payable if and to the extent
that the conditions of this Grant Letter are met. The Phantom Units are granted
with Distribution Equivalents (as defined in the Plan).
2.    Vesting. The Participant shall earn the right to payment of the Phantom
Units if the Participant continues in employment or service with the Company or
an Affiliate through January 15, 2015 (the “Vesting Date”).
3.    Termination of Employment or Service.




--------------------------------------------------------------------------------




(a)    Except as described in subsection (b) or in Section 7, if the Participant
ceases to be employed by, or provide service to, the Company or its Affiliates
before the Vesting Date, the Phantom Units and related Distribution Equivalents
will be forfeited.
(b)    If the Participant ceases to be employed by, or provide service to, the
Company or its Affiliates prior to the Vesting Date by reason of (i) Disability,
(ii) death or (iii) Retirement, the Participant’s unvested Phantom Units will
become fully vested as of the termination date.
4.    Definitions. Wherever used in this Grant Letter, the following terms shall
have the meanings set forth below:
(a)    “Affiliate” shall have the meaning given that term in the Plan.
(b)    “Disability” shall have the meaning given that term in the Plan.
(c)    “Change of Control” shall have the meaning given that term in the Plan.
(d)    “Employed by, or provide service to, the Company or its Affiliates” shall
mean employment or service as an employee or director of the Company or its
Affiliates. The Participant shall not be considered to have a termination of
employment or service under this Grant Letter until the Participant is no longer
employed by, or performing services for, the Company or its Affiliates.
(e)    “Good Reason Termination” shall mean a termination of employment or
service initiated by the Participant upon or after a Change of Control upon one
or more of the following events:
a material diminution in the authority, duties or responsibilities held by the
Participant immediately prior to the Change of Control;
a material diminution in the Participant’s base salary as in effect immediately
prior to the Change of Control; or
(i)a material change in the geographic location at which the Participant must
perform services (which, for purposes of this Grant Letter, means the
Participant is required to report, other than on a temporary basis (less than 12
months), to a location which is more than 50 miles from the Participant’s
principal place of business immediately before the Change of Control, without
the Participant’s express written consent).
Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Termination only if the Participant provides written notice to the
Company, pursuant to Section 15, specifying in reasonable detail the events or
conditions upon which the Participant is basing such Good Reason Termination and
the Participant provides such notice

2



--------------------------------------------------------------------------------




within 90 days after the event that gives rise to the Good Reason Termination.
Within 30 days after notice has been provided, the Company shall have the
opportunity, but shall have no obligation, to cure such events or conditions
that give rise to the Good Reason Termination. If the Company does not cure such
events or conditions within the 30-day period, the Participant may terminate
employment or service with the Company based on Good Reason Termination within
30 days after the expiration of the cure period.


Notwithstanding the foregoing, if the Participant has in effect a Change in
Control Agreement with the Company or an Affiliate, the term “Good Reason
Termination” shall have the meaning given that term in the Change in Control
Agreement.


(f)    “Retirement” shall mean the Participant’s separation from employment or
service upon or after attaining (i) age 55 with at least 10 years of service
with the Company and its Affiliates, or (ii) age 65 with at least 5 years of
service with the Company and its Affiliates.
(g)    “Termination without Cause” shall mean termination of employment or
service by the Company for the convenience of the Company for any reason other
than (i) misappropriation of funds, (ii) habitual insobriety or substance abuse
adversely affecting the performance of duties, (iii) conviction of a crime
involving moral turpitude, or (iv) gross negligence in the performance of
duties, which gross negligence has had a material adverse effect on the
business, operations, assets, properties or financial condition of the Company.
5.    Payment with Respect to Phantom Units. When the Phantom Units vest on the
Vesting Date under Section 2 or upon the Participant’s death, Disability, or
Retirement under Section 3(b), the Company shall pay to the Participant whole
Common Units equal to the number of Phantom Units that have become vested on
such date. Payment shall be made within 30 business days after the date on which
the Phantom Units become vested under Section 2 or 3(b), as applicable, and in
no event later than March 15, 2015.
6.    Distribution Equivalents with Respect to Phantom Units
(a)    Distribution Equivalents shall accrue with respect to the Phantom Units
and shall be payable subject to the same vesting and other terms as the Phantom
Units to which they relate. Distribution Equivalents shall be credited with
respect to the Phantom Units from the Date of Grant until the payment date of
the Phantom Units (or until they are forfeited). If and to the extent that the
underlying Phantom Units are forfeited, all related Distribution Equivalents
shall also be forfeited.
(b)    While the Phantom Units are outstanding, the Company will keep records of
Distribution Equivalents in a bookkeeping account for the Participant. On each
payment date for a distribution paid by APLP on its Common Units, the Company
shall credit to the Participant’s account an amount equal to the Distribution
Equivalents associated with the Phantom Units held by the Participant on the
record date for the distribution. No interest will be credited to any such

3



--------------------------------------------------------------------------------




account. Vested Distribution Equivalents will be paid in cash at the same time
and on the same terms as the underlying vested Phantom Units are paid.
7.    Change of Control.
(a)    If a Change of Control occurs, the Phantom Units and Distribution
Equivalents shall not automatically become payable upon the Change of Control
but, instead, shall become payable as described in this Section 7. The Committee
may take such other actions with respect to the Phantom Units and Distribution
Equivalents as it deems appropriate pursuant to the Plan.
(b)    If a Change of Control occurs before the Vesting Date, the Committee
shall determine whether the Phantom Units shall be (A) converted to units with
respect to shares or other equity interests of the acquiring company or its
parent (“Successor Units”), in which case Distribution Equivalents shall
continue to be credited on the Successor Units, or (B) valued based on the Fair
Market Value of the Phantom Units as of the date of the Change of Control and
credited to a bookkeeping account for the Participant, in which case interest
shall be credited on the amount so determined at a market rate for the period
between the date of the Change of Control and the applicable payment date.
Notwithstanding the provisions of Section 5, all payments on and after a Change
of Control shall be made in cash. If alternative (A) above is used, the cash
payment shall equal the Fair Market Value on the date of payment of the number
of shares or other equity interests underlying the Successor Units, plus accrued
Distribution Equivalents. All payments shall be subject to applicable tax
withholding.
(c)    If a Change of Control occurs and the Participant continues in employment
or service through the Vesting Date, the Phantom Units (subject to subsection
(b)) shall vest on the Vesting Date and shall be paid in cash within 30 days
after the Vesting Date, and in no event later than March 15, 2015. The cash
payment shall equal the Fair Market Value on the date of payment of the vested
Phantom Units (subject to subsection (b)).
(d)    If a Change of Control occurs and the Participant (i) has a Termination
without Cause or a Good Reason Termination, or (ii) terminates employment or
service on account of Retirement, Disability or death, in either case upon or
after the Change of Control, and before the Vesting Date, the Phantom Units
(subject to subsection (b)) shall vest on the Participant’s separation from
service date and shall be paid in cash within 30 days after the Participant’s
separation from service, subject to Section 13 below, and in no event later than
March 15, 2015. The cash payment shall equal the Fair Market Value on the date
of payment of the vested Phantom Units (subject to subsection (b)).
(e)    Except as provided in subsection (d) or Section 3(b), if the Participant
ceases to be employed by, or provide service to, the Company or its Affiliates
before the Vesting Date, the Phantom Units (subject to subsection (b)) shall be
forfeited.
8.    Withholding. All payments under this Grant Letter are subject to
applicable tax withholding, and the Participant shall be required to pay to the
Company, or make other arrangements satisfactory to the Company to provide for
the payment of, any federal (including FICA), state, local or other taxes that
the Company is required to withhold with respect to the

4



--------------------------------------------------------------------------------




payments under this Grant Letter. The Company may withhold from cash
distributions to cover required tax withholding, or may withhold Common Units to
cover required tax withholding in an amount equal to the minimum applicable tax
withholding amount.
9.    Grant Subject to Plan Provisions and Company Policies.
(a)    This grant is made pursuant to the Plan, which is incorporated herein by
reference, and in all respects shall be interpreted in accordance with the Plan.
The grant and payment of Phantom Units and Distribution Equivalents are subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the Common Units, (ii) adjustments
pursuant to Section 5(c) of the Plan and (iii) other requirements of applicable
law. The Committee shall have the authority to interpret and construe the grant
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.
(b)    This Phantom Unit grant and all Common Units issued pursuant to this
Phantom Unit grant shall be subject to the UGI Corporation Stock Ownership
Policy as adopted by the Board of Directors of UGI Corporation or the Company
and any applicable clawback and other policies implemented by the Board of
Directors of UGI Corporation or the Company, as in effect from time to time.
10.    No Employment or Other Rights. The grant of Phantom Units shall not
confer upon the Participant any right to be retained by or in the employ or
service of the Company and shall not interfere in any way with the right of the
Company to terminate the Participant’s employment or service at any time. The
right of the Company to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.
11.    No Unitholder Rights. Neither the Participant, nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death, shall
have any of the rights and privileges of a Unitholder with respect to the Common
Units related to the Phantom Units, unless and until certificates for the Common
Units have been issued to the Participant or successor.
12.    Assignment and Transfers. The rights and interests of the Participant
under this Grant Letter may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Participant, by will or by
the laws of descent and distribution. If the Participant dies, any payments to
be made under this Grant Letter after the Participant’s death shall be paid to
the Participant’s estate. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries and Affiliates.
13.    Compliance with Code Section 409A. Notwithstanding the other provisions
hereof, this Grant Letter is intended to comply with the requirements of section
409A of the Internal Revenue Code of 1986, as amended, or an exception, and
shall be administered accordingly. Any reference to a Participant’s termination
of employment shall mean a Participant’s “separation from service,” as such term
is defined under section 409A. For purposes of section 409A, each payment of
compensation under this Grant Letter shall be treated as a separate

5



--------------------------------------------------------------------------------




payment. Notwithstanding anything in this Grant Letter to the contrary, if the
Participant is a “key employee” under section 409A and if payment of any amount
under this Grant Letter is required to be delayed for a period of six months
after separation from service pursuant to section 409A, payment of such amount
shall be delayed as required by section 409A and shall be paid within 10 days
after the end of the six-month period. If the Participant dies during such
six-month period, the amounts withheld on account of section 409A shall be paid
to the personal representative of the Participant’s estate within 60 days after
the date of the Participant’s death.
14.    Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
15.    Notice. Any notice to the Company provided for in this Grant Letter shall
be addressed to the Company in care of the Corporate Secretary at the Company’s
headquarters, and any notice to the Participant shall be addressed to such
Participant at the current address shown on the records of the Company, or to
such other address as the Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.
16.    Acknowledgment. By accepting this grant through the Morgan Stanley
on-line system, the Participant hereby (i) acknowledges receipt of the Plan
incorporated herein, (ii) acknowledges that he or she has read the Grant Letter
and understand the terms and conditions of it, (iii) accepts the Phantom Units
described in the Grant Letter, (iv) agrees to be bound by the terms of the Plan
and the Grant Letter, and (v) agrees that all the decisions and determinations
of the Board or the Committee shall be final and binding on the Participant and
any other person having or claiming a right under this Grant.



6

